DETAILED ACTION
	This action is in response to communications filed 06 April 2021.  Applicant’s amendments are supported by at least [0127] (paragraph as numbered in applicant’s pre-grant publication, US 2016/0228175).  The indefiniteness rejection of claim 9 is withdrawn in view of the amendment(s).  Claims 2-4 and 9-23 are allowable with respect to all statutes for determining patentability and patentably distinguish from the prior art for at least the reasons noted by applicant on pp. 8-9 of the reply.  Since each of independent claims 2, 13 and 19 incorporate the combination of features which patentably distinguish from the prior art, the restriction requirement dated 24 September 2018 is withdrawn and claims 13-23 are rejoined.
	The prior art neither teaches nor fairly well suggests a system for performing an ablation procedure inclusive of a tissue protecting apparatus configured to assume a rotationally asymmetric shape and configured to move a portion of tissue away from the ablation site in combination with an actuator configured to control an amount of liquid distributed from the tissue protecting apparatus to the tissue, in combination with each of the other limitations recited in independent claims 2 and 13.
	The prior art neither teaches nor fairly well suggests a system for performing an ablation procedure inclusive of a tissue protecting apparatus configured to assume a rotationally asymmetric shape and configured to move a portion of tissue away from the ablation site in combination with a control unit configured to control an amount of liquid distributed from the tissue protecting apparatus to the tissue, as recited in independent claim 19.
Yon et al. ‘469 and Maguire ‘521 are cited for teaching ablation devices in combination with balloons which distribute fluid to tissue, but this is accomplished via either pores or a permeable section of the balloon, without specifically being controlled by an actuator or 
	Abboud et al. ‘735 teaches “controllably deflating” a balloon which is filled with a liquid coolant, but the controlled deflation does not direct fluid to the tissue target.  While relevant to the amended subject matter, it does not render it obvious.

Claim Interpretation
	The tissue protecting apparatus in claims 2 and those depending therefrom invokes 35 U.S.C. 112(f) for the reasons set forth in the Office Action dated 28 January 2018, except in dependent claim 3 where modified by structure in the form of a balloon.  Similarly, the control unit of previously withdrawn claims 18 and 19 and those depending therefrom, while not reciting the term “means,” nonetheless is interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function.  The limitation is therefore interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof.  
	A review of the specification shows the corresponding disclosed structure for the control unit of claim 18 to be processor 130 programmed to execute the exemplary steps disclosed for determining a degree of wetted or acoustic contact between the probe and tissue, each disclosed in [0074]; the corresponding disclosed structure for the control unit of claim 19 and those depending therefrom is the actuator 104 of [0058] or actuator or valve of [0127] (all paragraphs as numbered in applicant’s pre-grant publication, US 2016/0228175).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793